J-S11012-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA :                 IN THE SUPERIOR COURT OF
                             :                      PENNSYLVANIA
                             :
          v.                 :
                             :
                             :
 BOBBY STOKES                :
                             :
              Appellant      :                 No. 1160 EDA 2017
                             :

                   Appeal from the PCRA Order March 7, 2017
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0217321-1982


BEFORE: OTT, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                   FILED JUNE 07, 2018

        Bobby Stokes appeals from the order entered March 7, 2017, in the

Philadelphia County Court of Common Pleas, denying his petition for writ of

habeas corpus.1 Stokes seeks relief from the sentence of life imprisonment

imposed on May 31, 1983, following his jury conviction of first-degree murder,

criminal conspiracy, and possessing an instrument of crime (“PIC”)2 in

connection with the September 1981 shooting death of Fletcher Oglesby. On

appeal, Stokes argues (1) habeas corpus relief is the proper remedy for his

claim, and (2) the trial court erred in finding he was not entitled to relief based



____________________________________________


1   See 42 Pa.C.S. §§ 6501-6505.

2   See 18 Pa.C.S. § 2502(a), 903, and 907, respectively.
J-S11012-18



on his assertion that no valid judgment order exists authorizing his continued

imprisonment. For the reasons below, we affirm.

        The relevant procedural history underlying this appeal is as follows. In

June of 1982, Stokes was convicted of first-degree murder and related

charges, and, on May 31, 1983, sentenced to a term of life imprisonment for

the murder conviction, a consecutive term of two and one-half to five years’

incarceration for criminal conspiracy, and a concurrent term of one to two

years’ incarceration for PIC. His judgment of sentence was affirmed by a panel

of this Court in an unpublished memorandum decision filed on March 15, 1985.

See Commonwealth v. Stokes, 494 A.2d 486 (Pa. Super. 1985)

(unpublished memorandum).             Stokes did not seek further review in the

Pennsylvania Supreme Court.

        On March 15, 2006, Stokes filed a pro se PCRA petition,3 his first. The

PCRA court dismissed the petition as untimely filed without first appointing

counsel. On appeal, a panel of this Court vacated the dismissal order and

remanded for the appointment of counsel. See Commonwealth v. Stokes,

953 A.2d 606 (Pa. Super. 2008) (unpublished memorandum). Counsel was

subsequently appointed, and filed a Turner/Finley4 “no merit” letter and

petition to withdraw.        Thereafter, on March 27, 2009, the PCRA court

dismissed the petition and permitted counsel to withdraw.
____________________________________________


3   See Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.

4 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

                                           -2-
J-S11012-18



       On January 30, 2014, Stokes filed the present petition for writ of habeas

corpus in the civil division of the common pleas court.       The petition was

transferred to the criminal division on February 12, 2014. While that petition

was pending, Stokes filed a second, pro se PCRA petition on April 25, 2014,

claiming the Commonwealth withheld the fact that one of its witnesses was

promised a favorable deal in exchange for his purported false testimony

against Stokes. Thereafter, Stokes filed two additional supplemental habeas

petitions on May 22, 2014, and September 10, 2014, respectively. Counsel

entered his appearance in May of 2015, and on August 26, 2015, filed a

memorandum of law in support of Stokes’ habeas corpus petition.5 After the

Commonwealth filed a motion to dismiss, the trial court sent Stokes notice of

its intent to dismiss the petition, as meritless and untimely, without first

conducting an evidentiary hearing pursuant to Pa.R.Crim.P. 907. Stokes filed

a counseled objection to the court’s Rule 907 notice, insisting, inter alia, that

he was seeking habeas corpus relief, which does not have a limitations period.

Thereafter, on March 7, 2017, the trial court entered an order dismissing




____________________________________________


5 Counsel’s memorandum addressed only the issue raised in the habeas
petition, not the second PCRA petition. In fact, the PCRA petition was not
addressed by Stokes or the court in any subsequent filing. Accordingly, that
document is not before us in this appeal.




                                           -3-
J-S11012-18



Stokes’ petition “based upon a lack of merit[.]”               Order, 3/7/2017

(capitalization omitted). This timely appeal followed.6

        Preliminarily, we note the trial court correctly reviewed Stokes’ claim

under the habeas corpus statute. See Trial Court Opinion, 5/17/2017, at 4.

Although the PCRA explicitly states it “shall be the sole means of obtaining

collateral relief,”7 “the privilege of the writ of habeas corpus has not been

suspended in this Commonwealth” and is available “for the rare instance

where the PCRA offers no remedy.”              Commonwealth v. West, 938 A.2d

1034, 1043 (Pa. 2007). Here, despite the court’s initial indication that Stokes

petition was untimely filed under the PCRA, it did not dismiss the petition on

that basis. Rather, the court recognized “[a] claim that a defendant’s sentence

is illegal due to the inability of the Department of Corrections to ‘produce a

written sentencing order related to [his] judgment of sentence’ constitutes a

claim legitimately sounding in habeas corpus.”             Trial Court Opinion,

5/17/2017, at 4, quoting Joseph v. Glunt, 96 A.3d 365, 368 (Pa. Super.

2014), appeal denied, 101 A.3d 787 (Pa. 2014). Therefore, Stokes’ first issue

is moot, since the trial court did review his claim under the habeas statute.



____________________________________________


6 On April 11, 2017, the trial court ordered Stokes to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Stokes
complied with the court’s directive, and filed a concise statement on April 27,
2017.

7   42 Pa.C.S. § 9542.


                                           -4-
J-S11012-18



      Next, Stokes argues he should be discharged from incarceration because

there is no valid judgment order “lodged [at] the prison to which [he] is

assigned.” Stokes’ Brief at 12. He insists a signed judgment order, which

designates the sentences imposed on each count of his conviction, is

necessary to allow “the prison to maintain custody of” him. Id. When he

attempted to obtain a copy of his judgment order, Stokes was unable to do

so. Moreover, he maintains the transcript from both his trial and sentencing

hearing “are lost as well.” Id. Accordingly, he argues, “in the absence of a

written Judgment Order judicial authority for [his] continued confinement … is

lacking and he must be discharged.” Id. at 16.

      In considering an order denying a petition for writ of habeas corpus, we

must bear in mind the following:

      Our standard of review of a trial court’s order denying a petition
      for    writ   of habeas   corpus is    limited   to    abuse    of
      discretion. See Commonwealth, Dep't of Corrections v.
      Reese, 774 A.2d 1255, 1261 (Pa. Super. 2001). Thus, we may
      reverse the court’s order where the court has misapplied the law
      or    exercised    its  discretion   in     a   manner     lacking
      reason. See Lachat v. Hinchcliffe, 769 A.2d 481, 487 (Pa.
      Super. 2001) (defining abuse of discretion). As in all matters on
      appeal, the appellant bears the burden of persuasion to
      demonstrate his entitlement to the relief he requests. See Miller
      v. Miller, 744 A.2d 778, 788 (Pa. Super. 1999).

                                  ****
      Accordingly, the writ may be used only to extricate a petitioner
      from illegal confinement or to secure relief from conditions of
      confinement that constitute cruel and unusual punishment.




                                    -5-
J-S11012-18



Rivera v. Pennsylvania Dep't of Corr., 837 A.2d 525, 528 (Pa. Super.

2003), appeal denied, 857 A.2d 680 (Pa. 2004).

       Pennsylvania’s Sentencing Code requires that, upon the commitment of

an inmate to prison, the sheriff “shall provide to the institution’s record

officer[, inter alia, a] copy of the sentencing order[.]”       42 Pa.C.S. §

9764(a)(8). In Glunt, supra, a panel of this Court considered a claim nearly

identical to the one before us.

       In that case, the defendant sought habeas corpus relief when, upon his

request, the Department of Corrections (“DOC”) was unable to provide a copy

of his sentencing order. See Glunt, supra, 96 A.3d at 367. However, the

trial court dismissed the defendant’s habeas petition after reviewing the

transcript from his sentencing hearing and his criminal docket.     The court

determined “even in the absence of a sentencing order, the existent record

authorized [his] incarceration[.]” Id. at 368. On appeal, a panel of this Court

agreed.

       First, relying upon an unpublished decision of the Commonwealth

Court,8 the panel found Section 9764 does not pertain to the DOC’s authority

to detain a prisoner, nor provide “an affirmative obligation on the part of the

DOC to maintain and produce the documents enumerated in subsection

9764(a) upon the request of the incarcerated person.” Glunt, supra, 96 A.3d



____________________________________________


8See Travis v. Giroux, 83 A.3d 525 (Pa. Cmwlth. 2013) (unpublished
memorandum), appeal denied, 91 A.d 1240 (Pa. 2014).

                                           -6-
J-S11012-18



at 371. The panel also observed the statute does not provide a prisoner with

“any remedy for deviation from the procedures prescribed within.” Id.

      Second, the Glunt Court concluded the “undisputed record” of the

defendant’s judgment of sentence, which included both the docket entries and

the transcript of the sentencing hearing, “confirm[ed] the imposition, and

legitimacy, of [the defendant’s] sentence.” Id. at 372. The panel summarized

its ruling as follows:

      The trial court properly reviewed the record and discovered a valid
      sentencing order contained therein. Moreover, the trial court
      correctly concluded that, even in the absence of a written
      sentencing order, the DOC had continuing authority to detain [the
      defendant]. We discern no abuse of discretion in the trial court’s
      conclusion. Thus, [the defendant’s] claim fails.

Id.

      Here, relying upon Glunt, the trial court concluded Stokes was entitled

to no relief. The court first explained Section 9764 does not provide a remedy

to an inmate when the DOC is unable to produce his sentencing order. See

Trial Court Opinion, 5/17/2017, at 5-6. Second, the court found the signed

docket sheets, which it attached to its opinion, “undeniably demonstrate[]

there is an extant record of the valid imposition of a sentence in this case[.]”

Id. at 6.

      Stokes, however, argues the docket sheets attached to the court’s

opinion are insufficient alone to warrant his continued detention under Glunt.

See Stokes’ Brief at 14-15.      He emphasizes the Glunt Court found the

combination of the docket entries and the defendant’s sentencing transcript


                                     -7-
J-S11012-18



was sufficient to demonstrate a valid detention absent a signed sentencing

order. See id. at 14. Because his transcript is missing, Stokes contends the

docket entries alone do not suffice. We disagree.

       First, the trial court did not rely upon computerized docket entries that

simply list the relevant filings and hearing dates.      Rather, here, the court

attached to its opinion the docket sheets for each charge. See Trial Court

Opinion, 5/17/2017, at Exhibits 1-2. These documents include handwritten

details of the trial and sentencing proceedings, and are signed by the presiding

judge. Therefore, we agree with the conclusion of the trial court that signed

docket sheets provide authority for his detention.9 Second, as noted above,

even if there was no other documents supporting Glunt’s detention, Section

9764 does not provide him with the remedy of discharge.

       Accordingly, we find no abuse of discretion on the part of the trial court

in denying Stokes’ petition for writ of habeas corpus.

       Order affirmed.




____________________________________________


9 We also find no support in Glunt for Stokes’ contention that only a
combination of a docket entry and a sentencing transcript will suffice to
demonstrate the validity of an inmate’s detention when a sentencing order is
unavailable. See Glunt, supra, 96 A.3d at 372.

                                           -8-
J-S11012-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/7/18




                          -9-